DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-10 in the reply filed on April 6, 2022 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-10 is provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “A capsule for preparing infused or soluble beverage, comprising” in lines 1-2.  It appears the claim should recite “A capsule for preparing infused or soluble beverages, the capsule comprising” in order to directly refer to the structure that the transitional phrase “comprising” modifies.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess as claimed in at least Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the containment” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the infused beverage” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “reliefs devoid of cutting or puncture elements” in line 6.  Applicant uses the term reliefs as a protrusion projecting vertically with respect to the base wherein the relief has a top surface that is substantially flat (Specification, Paragraph [0019]-[0020]).  However, the relief is capable of serving as a puncture element in that the relief is disclosed to be a protrusion.  Such a protrusion would be capable of puncturing other structures, e.g. a film, if the relief were contacting other structures and a sufficient amount of pressure is applied between the relief and the other structures.  It is unclear what is meant by the limitation “reliefs devoid of cutting or puncture elements” since the reliefs are capable of puncturing other structures.
Claim 1 recites the limitation “a disc placed inside of the cup and suitable to seal the capsule below permanently fixed on the reliefs” in lines 7-8.  It is unknown what structure the disc seals the capsule below since no structure is recited after the term “below.”  Additionally, it is unknown how the disc is “permanently” fixed on the reliefs since one of ordinary skill in the art would be capable of applying a sufficient amount of force from the disc and the reliefs after the capsule is used to recycle the capsule into various components.
Claim 1 recites the limitation “the deformation” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the pressure” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the fluid” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the portions” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the infused liquid” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “wherein the deformation of the disc determines at least in correspondence of a compartment provided in the base of the capsule” in lines 1-3.  It is unclear what is meant by the phrase “at least in correspondence” in the context of the claim.
Claim 3 recites the limitation “weak lacquer” in line 3. The term “weak” is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation “a weak lacquer suitable to yield” in lines 2-3.  It is unknown what the lacquer yields to since no structure is provided after the term “yield.”  It is unclear what is meant by this limitation.
Claim 3 recites the limitation “the at least partial detachment” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “placed in correspondence” in line 2.  It is unclear what is meant by this limitation.
Claim 5 recites the limitation “an annular groove realized in the base” in line 2.  It is unclear what is meant by the term “realized” in the context of the claim.
Claim 5 recites the limitation “an outer edge” in line 2.  It is unknown what structure is associated with “an outer edge.”
Claim 5 recites the limitation “a labyrinth” in line 2.  It is unclear what structure reads on “a labyrinth.”
Claim 5 recites the limitation “it” in line 3.  It is unknown what structure is associated with “it.”
Claim 5 recites the limitation “the pressure” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the fluid” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “it” in line 3.  It is unknown what structure is associated with “it.”
Claim 6 recites the limitation “the deformation,” “the pressure,” and “the fluid” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “wherein the disc is supported without being fixed on the reliefs suitable to maintain lifted the disc” in lines 1-2.  Claim 1, lines 7-8 recites “a disc placed inside of the cup and suitable to seal the capsule below permanently fixed on the reliefs of the base.”  It is unclear if the disc contacts the reliefs or if the disc does not contact the reliefs since these two limitations contradict one another.
Claim 7 recites the limitation “suitable to maintain lifted the disc in deformation phase” in liens 2-3.  It is unknown what is meant by this limitation.
Claim 7 recites the limitation “a free path” in line 3.  It is unclear what constitutes a “free” path.
Claim 7 recites the limitation “the infused beverage” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “wherein the inner edge of the ring that realized the outer portion is superimposed on the outer edge of the disc that realizes the inner portion” in lines 3-4.  It is unknown what is meant by this limitation.  It is unknown what the term “realizes” means in the context of the claim.
Claim 9 recites the limitation “the detachment” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the sealing disc” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “wherein the reliefs on which the disc is fixed are at least one outer edge and a labyrinth portion” in lines 2-3.  It is unknown what is meant by this limitation.  For purposes of examination Examiner interprets the claim to recite “wherein the reliefs on which the disc is fixed have at least one outer edge and form a labyrinth portion.”
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio WO 2015/121881 (cited on Information Disclosure Statement filed April 6, 2022).
Regarding Claim 1, Bisio discloses a capsule (capsule 1) capable of preparing infused or soluble beverages (coffee).  The capsule (capsule 1) comprises a cup (body 3) having an inner volume (internal volume V) capable of containing at least one substance (coffee) to be infused or dissolved.  The cup (body 3) is closed above by a cover (‘881, Page 4, lines 8-19).  The cup (body 3) is provided with a bottom provided with an opening (outlet nozzle 4) for the outflow of the infused beverage and a base (base 5) provided with reliefs (relief 7’, 7”, 7’’’) (‘881, Page 4, lines 8-25).  A disc (protecting layer 11) is placed inside of the cup (body 3) and capable of sealing the capsule below and is permanently fixed on the reliefs (relief 7’, 7”, 7’’’) of the base (base 5) (‘881, FIG. 3B) (‘881, Page 6, lines 17-25) (‘881, Page 7, lines 1-10).

    PNG
    media_image1.png
    779
    1418
    media_image1.png
    Greyscale


Bisio is silent regarding the disc being composed at least two distinct portions joined together in a manner that is at least partially releasable.  However, if it were considered desirable for any reason to obtain access to the disc of the prior art, it would be obvious to make the disc removable and constructed in two parts for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.B.).  Furthermore, the protecting layer 11 that reads on the claimed disc is capable of having at least two distinct portions (left side of protecting layer 11, right side of protecting layer 11) that are at least partially releasable with respect to one another, i.e. a user can tear the protecting layer 11 in the middle to separate protecting layer 11 into a left portion and a right portion.
Further regarding Claim 1, the limitations “and in that the opening of the capsule for the outflow of the infused beverage occurs as a result of the deformation of the disc by the pressure exerted by the fluid inside the capsule deformation that determines a separation between the portions that compose the disc separation that opens a passage for the outflow of the infused liquid” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted that the claim does not specify any particular pressure/force required to open the passage for the outflow of the infused liquid.  Given a large enough pressure, one of ordinary skill in the art would expect deformation of protecting layer 11 to allow outflow of the infused liquid (via passage P) (‘881, Page 7, lines 1-10).
Regarding Claim 2, the limitations “wherein the deformation of the disc determines at least in correspondence of a compartment provided in the base of the capsule at least one crease suitable to define a passage between the portions that compose the disc for the outflow of the infused beverage” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 10, Bisio discloses the reliefs (relief 7’, 7”, 7’’’) on which the disc (protecting layer 11) is fixed to have at least one outer edge and forms a labyrinth portion (‘881, FIGS. 3A-3B).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio WO 2015/121881 (cited on Information Disclosure Statement filed April 6, 2022) as applied to claim 1 above in view of Norton et al. US 2014/0004231.
Regarding Claim 2, the limitations “wherein the deformation of the disc determines at least in correspondence of a compartment provided in the base of the capsule at least one crease suitable to define a passage between the portions that compose the disc for the outflow of the infused beverage” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  However, in the event that it can be argued that the claim necessarily requires at least one crease provided in the base of the capsule, Norton et al. discloses a capsule (capsule 1) comprising a cup containing at least one substance to be infused or dissolved wherein the cup is closed by a cover and the cup is provided with a base comprising at least one crease (middle element 18’) suitable to define a passage for the outflow of the infused beverage (‘231, FIG. 12) (‘231, Paragraph [0105]).

    PNG
    media_image2.png
    623
    966
    media_image2.png
    Greyscale

Both Bisio and Norton et al. are directed towards the same field of endeavor of coffee capsules used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio and incorporate at least one crease in the base of the capsule as taught by Norton et al. in order to provide a deformable section that allows the capsule to recover its shape once the capsule is removed from the beverage preparation machine to make the capsule more suitable for reuse if desired (‘231, Paragraphs [0012] and [0105]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio WO 2015/121881 (cited on Information Disclosure Statement filed April 6, 2022) as applied to claim 1 above in view of Halliday et al. US 2016/0066591.
Regarding Claim 9, Bisio discloses the disc (protecting layer 11) being “permanently” fixed to the base (base 5) via welding or glue suitable to prevent the detachment or separations of the sealing disc (protecting layer 11) from the reliefs (relief 7’, 7”, 7’’’) (‘881, FIG. 3A) (‘881, Page 6, lines 17-25) (‘881, Page 7, lines 1-10).
Bisio is silent regarding the weld or glue that fixes the disc to the base to be a lacquer.
Halliday et al. discloses a capsule comprising a lid comprising a heat seal lacquer to seal the lid to the cup shaped body (‘591, Paragraph [0052]).
Both Bisio and Halliday et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weld or glue that fixes the disc to the base of Bisio to be made of a heat seal lacquer as taught by Halliday et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Halliday et al. teaches that it was known in the coffee capsule art to utilize a lacquer to glue a disc to another structure of the coffee capsule.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Epars et al. US 2011/0005399.
Regarding Claim 1, Epars et al. discloses a capsule (cartridge 1) for preparing infused or soluble beverages (coffee) (‘399, Paragraph [0083]) comprising a cup (cup 2) containing at least one substance (coffee) to be infused or dissolved.  The cup (cup 2) is closed above by a cover (lid 7) (‘399, Paragraphs [0064]-[0065]).  The cup (cup 2) is provided with a bottom (bottom 40) provided with an opening (liquid outlet 15) for the outflow of the infused beverage (‘399, Paragraphs [0069] and [0071]) and a base provided with reliefs (puncturing protrusions 13) and a disc (membrane 8) placed inside of the cup (cup 2) and capable of sealing the capsule below and fixed on the reliefs (puncturing protrusions 13) of the base wherein opening of the capsule (cartridge 1) for the outflow of the infused beverage occurs as a result of deformation of the disc (membrane 8) by pressure exerted by fluid inside the capsule (cartridge 1) wherein deformation of the disc (membrane 8) opens a passage for the outflow of the infused liquid (‘399, FIGS. 5-7) (‘399, Paragraphs [0073]-[0074]).

    PNG
    media_image3.png
    547
    1264
    media_image3.png
    Greyscale

Epars et al. is silent regarding the disc being composed at least two distinct portions joined together in a manner that is at least partially releasable.  However, if it were considered desirable for any reason to obtain access to the disc of the prior art, it would be obvious to make the disc removable and constructed in two parts for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.B.).  Furthermore, the membrane 8 that reads on the claimed disc is capable of having at least two distinct portions (left side of membrane 8, right side of membrane 8) that are at least partially releasable with respect to one another, i.e. a user can tear the membrane 8 in the middle to separate membrane 8 into a left portion and a right portion.
Further regarding Claim 1, the limitations “and in that the opening of the capsule for the outflow of the infused beverage occurs as a result of the deformation of the disc by the pressure exerted by the fluid inside the capsule deformation that determines a separation between the portions that compose the disc separation that opens a passage for the outflow of the infused liquid” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted that the claim does not specify any particular pressure/force required to open the passage for the outflow of the infused liquid.  Given a large enough pressure, one of ordinary skill in the art would expect deformation of membrane 8 to allow outflow of the infused liquid (via outlet 15) (‘399, Paragraphs [0074] and [0078]).
Regarding Claim 10, Epars et al. discloses the reliefs on which the disc (membrane 8) is fixed being at least one outer edge (outer edge of membrane 8) and a labyrinth portion (‘399, FIG. 5) (‘399, Paragraph [0073]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Epars et al. US 2011/0005399 as applied to claim 1 above in view of Halliday et al. US 2016/0066591.
Regarding Claim 9, Epars et al. discloses the disc (membrane 8) being fixed to the base (‘399, FIG. 6) (‘399, Paragraph [0073]).
Epars et al. is silent regarding the weld or glue that fixes the disc to the base to be a lacquer.
Halliday et al. discloses a capsule comprising a lid comprising a heat seal lacquer to seal the lid to the cup shaped body (‘591, Paragraph [0052]).
Both Epars et al. and Halliday et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weld or glue that fixes the disc to the base of Epars et al. to be made of a heat seal lacquer as taught by Halliday et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Halliday et al. teaches that it was known in the coffee capsule art to utilize a lacquer to glue a disc to another structure of the coffee capsule.
Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zangerle US 2010/0307930.
Regarding Claim 1, Zangerle discloses a capsule (capsule 1) for preparing infused or soluble beverages comprising a cup containing at least one substance (coffee) to be infused or dissolved.  The cup is closed above by a cover.  The cup is provided with a bottom provided with an opening for the outflow of the infused beverage and a base (flat base 15) provided with reliefs (labyrinth plate 4) and a disc (sealing film 7) placed inside of the cup and capable of sealing the capsule below and fixed on the reliefs (labyrinth plate 4) of the base (flat base 15) wherein opening of the capsule (capsule 1) for the outflow of the infused beverage occurs as a result of deformation of the disc (sealing film 7) by pressure exerted by fluid inside the capsule (capsule 1) wherein deformation of the disc (sealing film 7) opens a passage (discharge hole 10) for the outflow of the infused liquid (‘930, FIG. 8) (‘930, Paragraph [0025]).
Zangerle discloses the disc being composed of at least two distinct portion (flat middle portion of sealing film 7, edge 8).  Zangerle does not explicitly disclose the two distinct portions of the disc being joined together in a manner that is at least partially releasable.  However, if it were considered desirable for any reason to obtain access to the disc of the prior art, it would be obvious to make the disc removable and constructed in two parts for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.B.).  Furthermore, disc is capable of being broken at the slanted portion between the flat middle portion of sealing film 7 and the edge 8 that are at least partially releasable with respect to one another, i.e. a user can tear the disc into a portion encompassing edge 8 and a portion encompassing only the flat middle portion of sealing film 7.

    PNG
    media_image4.png
    690
    1429
    media_image4.png
    Greyscale

Further regarding Claim 1, the limitations “and in that the opening of the capsule for the outflow of the infused beverage occurs as a result of the deformation of the disc by the pressure exerted by the fluid inside the capsule deformation that determines a separation between the portions that compose the disc separation that opens a passage for the outflow of the infused liquid” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted that the claim does not specify any particular pressure/force required to open the passage for the outflow of the infused liquid.  Given a large enough pressure, one of ordinary skill in the art would expect deformation of membrane 8 to allow outflow of the infused liquid (via outlet 15) (‘399, Paragraphs [0074] and [0078]).
Regarding Claim 2, Zangerle discloses the disc (sealing film 7) provided in the base of the capsule to have at least one crease (portion of sealing film 7 where sealing film slants downwards) (‘930, FIG. 8) (‘930, Paragraph [0025]).
Further regarding Claim 2, the limitations “wherein the deformation of the disc determines at least in correspondence of a compartment provided in the base of the capsule at least one crease suitable to define a passage between the portions that compose the disc for the outflow of the infused beverage” are intended use limitations and as such are rejected for the same reasons regarding intended use in the rejections of Claim 1 provided above.
Regarding Claim 8, Zangerle discloses the disc being composed of an outer portion in the form of a ring (edge 8) that surrounds an inner portion (flat middle portion of sealing film 7) in disc form (‘930, FIG. 8).
Further regarding Claim 8, it is noted that the limitations “wherein the inner edge of the ring that realizes the outer portion is superimposed on the outer edge of the disc that realizes the inner portion” are rejected under 35 USC 112(b) as being unclear in the rejections of 35 USC 112(b) enumerated above.
Regarding Claim 10, Zangerle discloses the reliefs on which the disc (sealing film 7) is fixed to be disposed on at least one outer edge and to have a labyrinth portion (labyrinth plate 4) (‘930, FIGS. 7-9) (‘930, Paragraphs [0025]-[0026]).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zangerle US 2010/0307930 as applied to claim 1 above in view of Talon US 2015/0232263 and Halliday et al. US 2016/0066591.
Regarding Claim 3, Zangerle is silent regarding the portions that compose the disc to be joined together in an area of overlap by means of a seal.
Talon discloses a capsule capable of preparing infused or soluble beverages.  The capsule comprises a cup containing at least one substance (coffee) to be infused or dissolved.  The cup is closed above by a cover.  The cup is provided with a bottom provided with an opening for the outflow of the infused beverage and a base provided with reliefs and a disc (aluminum membrane 23 in combination with precut membrane 25) placed inside of the cup that seals the capsule below and are fixed on the reliefs of the base.  The disc (aluminum membrane 23 in combination with precut membrane 25) is composed of at least two distinct portion (aluminum membrane 23 and precut membrane 25) joined together in a manner that is at least partially releasable (‘263, FIG. 7).  The at least two distinct portions (aluminum membrane 23 and precut membrane 25) that compose the disc (aluminum membrane 23 in combination with precut membrane 25) are joined together in an area of overlap (aluminum membrane 23 is disposed on top of precut membrane 25) by means of a seal (‘263, FIG. 4) (‘263, Paragraphs [0053] and [0058]).
Both Zangerle and Talon are directed towards the same field of endeavor of coffee capsules comprising a cup provided with a bottom and a base provided with reliefs wherein a disc is placed inside of the cup and fixed on the reliefs of the base.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disc of Zangerle and construct the disc out of a laminate material with two separate layers wherein each of the two separate layers that are distinct from one another wherein each of the two layers that compose the disc are joined together in an overlapping manner by means of a seal as taught by Talon since Talon teaches that it was known and conventional in the coffee capsule art to construct the sealing disc disposed on reliefs out of a laminate having two distinct layers.

    PNG
    media_image5.png
    951
    1427
    media_image5.png
    Greyscale

Further regarding Claim 3, Talon discloses the disc having two layers joined together in an area of overlap by means of a seal (‘263, Paragraph [0053]).  However, Zangerle modified with Talon is silent regarding the two distinct layers that compose the disc being joined together by means of a lacquer.
Halliday et al. discloses a capsule comprising a lid comprising a heat seal lacquer to seal the lid to the cup shaped body (‘591, Paragraph [0052]).
Both Zangerle modified with Talon and Halliday et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weld or glue that fixes the disc to the base of modified Zangerle to be made of a heat seal lacquer as taught by Halliday et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Halliday et al. teaches that it was known in the coffee capsule art to utilize a lacquer to glue a disc to another structure of the coffee capsule.
Further regarding Claim 3, the limitations “suitably to yield allowing the at least partial detachment between the portions that compose the disc” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Talon discloses partial detachment between the two layers (aluminum membrane 23 and precut membrane 25) that compose the disc (‘263, FIG. 6).
Regarding Claim 4, the limitations “wherein the area of overlap of the portions that compose the disc is placed in correspondence of a compartment made in the base in such a way that the disc is deformed at the area of overlap” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 5, Zangerle discloses the compartment having an annular groove (space disposed between adjacent curved elements 13) and a labyrinth (‘930, FIG. 7) (‘930, Paragraph [0024]).
Further regarding Claim 5, the limitations “suitable to house without obstructing it the deformation of the disc when the pressure exerted by the fluid inside the capsule reaches a certain opening threshold level” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 6, Zangerle discloses the compartment having a recess(space disposed between adjacent curved elements 13) defined between a pair of adjacent reliefs (‘930, FIG. 7) (‘930, Paragraph [0024]).
Further regarding Claim 6, the limitations “suitable to house without obstructing it the deformation of the disc when the pressure exerted by the fluid inside the capsule reaches a certain opening threshold level” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 7, the limitations “wherein the disc supported without being fixed on the reliefs suitable to maintain lifted the disc in deformation phase in such a way as to provide a free path for the outflow of the infused beverage to the outside of the capsule” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Additionally, Zangerle discloses curved elements 13 are not fixed on the reliefs (‘930, FIGS. 7-9) (‘930, Paragraph [0024]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zangerle US 2010/0307930 as applied to claim 1 above in view of Halliday et al. US 2016/0066591.
Regarding Claim 9, Zangerle discloses the disc (sealing film 7) being fixed to the base (at labyrinth plate 4) (‘930, Paragraph [0024]).
Zangerle is silent regarding the weld or glue that fixes the disc to the base to be a lacquer.
Halliday et al. discloses a capsule comprising a lid comprising a heat seal lacquer to seal the lid to the cup shaped body (‘591, Paragraph [0052]).
Both Zangerle and Halliday et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weld or glue that fixes the disc to the base of Zangerle to be made of a heat seal lacquer as taught by Halliday et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Halliday et al. teaches that it was known in the coffee capsule art to utilize a lacquer to glue a disc to another structure of the coffee capsule.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of copending Application No. 16/079168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-15 of the copending ‘168 application also reads on Claims 1-10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerbaulet et al. US 2019/0225411 discloses a capsule comprising a closing foil having a laminated structure consisting of a heat seal lacquer use to seal the foil to the inner sealing film (‘411, Paragraph [0026]).
Mathias et al. US 2017/0001794 discloses a capsule comprising a sealing means applied to or connected with the rim of the capsule element wherein the sealing means is a sealing lacquer (‘794, Paragraph [0138]).
Ozanne et al. US 2012/0031794 discloses a capsule comprising a heat seal lacquer that enables welding of a lid on the edges of the opening of a container body on a flange like rim of the container wherein welding lacquers are known products implemented for the production of aluminum containers (‘794, Paragraph [0021]).
Fond US 5,897,899 discloses a capsule comprising a cover sealed to the lip of the cup by a welding lacquer/adhesive.
Chapman et al. US 2016/0075506 discloses a capsule (capsule 1) comprising a cup (cup shaped body 40) containing at least one substance (coffee) to be infused or dissolved wherein the cup (cup shaped body 40) is closed by a cover (lid 40) and the cup (cup shaped body 40) is provided with a base (base 42) comprising at least one crease suitable to define a passage for the outflow of the infused beverage (‘506, FIG. 1) (‘506, Paragraphs [0088] and [0095]).
Norton et al. US 2014/0072675 discloses a capsule (cartridge 1) comprising a cup (cup shaped body 2) containing at least one substance (coffee) to be infused or dissolved wherein the cup (cup shaped body 2) is closed by a cover (lid 3) and the cup (cup shaped body 2) is provided with a base (base 4) comprising at least one crease (annular recess 26) suitable to define a passage for the outflow of the infused beverage (‘675, FIG. 10) (‘675, Paragraphs [0059]-[0061]).
Norton et al. US 2014/0004231 discloses a capsule (capsule 1) comprising a cup containing at least one substance to be infused or dissolved wherein the cup is closed by a cover and the cup is provided with a base comprising at least one crease (middle element 18’) suitable to define a passage for the outflow of the infused beverage (‘231, FIG. 12) (‘231, Paragraph [0105]).
Denisart et al. US 2004/0228955 discloses a capsule comprising a cup (cup 88) containing at least one substance to be infused or dissolved (substance to be extracted 91) and a bottom provided with an opening for the outflow of the infused beverage and a base provided with reliefs (raised elements 93) and a disc (thin film 92) placed inside of the cup (‘955, FIG. 10) (‘955, Paragraph [0070]).

    PNG
    media_image6.png
    781
    928
    media_image6.png
    Greyscale

Kirschner US 2006/0196364 discloses a capsule capable of preparing infused or soluble beverages.  The capsule comprises a cup (cup 600) containing at least one substance (coffee) to be infused or dissolved.  The cup (cup 600) is closed above by a cover.  The cup (cup 600) is provided with a bottom and a base (base 620) provided with reliefs (spikes 860) and a disc (lower layer 580) is placed inside of the cup and fixed on the reliefs (spikes 860) of the base (base 620) (‘364, FIGS. 6 and 16) (‘364, Paragraph [0055]).

    PNG
    media_image7.png
    766
    970
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792